Colleen Mary O’Toole, Judge,
dissenting.
{¶ 57} I respectfully dissent.
{¶ 58} As the majority notes, Ohio’s appellate courts are empowered to dispose of cases on an issue not originally raised by the parties but which an appellate court finds in the record, following briefing. Peaglet, 76 Ohio St.3d at 499, 668 N.E.2d 489. However, “[a] court of appeals cannot consider the issue for the first time without the trial court having had an opportunity to address the issue.” Id. at 501, 668 N.E.2d 489. I believe that the majority is violating this principle.
{¶ 59} As the majority correctly finds, appellant sufficiently stated a claim in his complaint and amended complaint that VFW Post 3767 had violated former R.C. 4399.18(A)(1) by selling an intoxicating beverage to an intoxicated person. The majority asserts that the VFW failed to challenge this claim under Civ.R. 56 by pointing to those portions of the record before the trial court negating it, and, consequently, reverses on the basis that this claim remains pending.
{¶ 60} I must agree with VFW Post 3767 that the record indicates that appellant abandoned his claim under R.C. 4399.18(A)(1) in the trial court. The memoranda filed below show this. Ultimately, the only issues presented to the trial court for decision concerned the validity of appellant’s R.C. 4399.18(A)(2) claim — i.e., whether the VFW had furnished intoxicating beverages to a person who habitually drinks intoxicating liquor to excess. That this was the only issue finally presented by the parties to the trial court is bolstered by the fact that it was the only issue presented by appellant on appeal. This court ordered the parties to brief whether appellant’s R.C. 4399.18(A)(1) claim remained valid.
{¶ 61} While we may have a duty to request briefing and argument on issues evident in the record, but differing from those on which a trial court based its judgment, we should not scour the record for evidence or arguments to support one party’s position. We should not resurrect on appeal claims abandoned before the trial court, upon which it never had a chance to rule. By doing so, we veer *707perilously close to abandoning our position as neutral judges and becoming advocates.
{¶ 62} I would affirm the judgment of the trial court.